AUHTIN     u.TExas
PRICE   DANIEL
ATTORNEY GENERAL


                                             November      8, 1948


           Dr. J. G. Flowers,  President
           Southwest Texas State Teachers’               College
           San Marcos,   Texas
                                                          Opinion    No. V-715

                                                          Re: Legality of payment to
                                                              San Marcos   by South-
                                                              west Texas State Teoch-
                                                              ers’ College for police
                                                              and fire protection and
                                                              other like public serv-
                                                              ices.
           Dear     Dr.   Flowers:

                          Your   request   for opinion   is as follows:

                         “May the Southwest Texas State Teachers
                   College pay the City of San Marcos     for the fol-
                   lowing public services:    Police protection,  fire
                   protection, street operation and maintenance,
                   and other miscellatieous   official sexvic,es?

                   “Basic    Data

                         “‘1. The College has recently acquired from
                   the Federal    Government   title te 150 apartments
                   and a service-office   building located on land which
                   has been owned by the College.       During the War the
                   Federal    Govec~nmenf built this project as a defense
                   housing project and pard rhe College ren.t on the
                   land.

                        “2. At rb,e clo,s9 of th,e War thi,s prqject was
                   converted into a Veteran Studeryt Housing Projec,t
                   and was continued under the administration         of the
                   Federal   Housing Authorities.     Federal   Authorities
                   discontinued   its operation on October 1, 1948.~ The
                   rents heretofore    collected by the Federal     Govern-
                   ment will now be collected by the College and will
                   be deposited in our Local Account.

                        “3. During the time the Federal  Public Hous-
                   ing Authorities operated the unit, the said Feder-
                   al Public Housing Authorities  paid the City of San
Dr.   J, G. Flawerg,      Page   2 (V-715)




      Marcos  $1,9gO,OO per year         for the services    men-
      timed above. M

          It affirmatively  appears from the information    given in
your letter that the prsperty    therein mentioned, formerly    owned
by the Federal    Government,   is now owned by the Southwest Texas
State Teachers’    College, and hence is now public property of the
State in common with ~11 other property of the College.       We as-
sume, although yau do not say so, that payment for the services
specified in yeur letter to be rendered    by the City of San Marcos
to the College is to be paid from the r.ents received from students
of the College, and that such rental or fees are to be deposited in
the local account of the College.     This revenue constitutes public
funds.   This department    so held in Opinion No. O-1662, a copy of
which is herewith enclosed.

          The expenditure     of such local funds by certain desig-
nated governing boards,     such as the Board of Regents of the State
Teachers’    Colleges,  is governed by the provisions    of Article
2654d, V.C.S.,    and Subsection (3) of H.B. 246, 50th Legislature.
Said Article   2654d provides in part as follows:

              “Sec. 1. The governing boards of . . . includ-
        ing . . . the Southwest Texas State Teachers’          Col-
        lege at San Marco@       may retain control respectively
        of the fallowing   sums of money collected at each of
        said several   institutions in carrying     out the func-
        tions of an educational     institution, such as funds
        collected from student fees of all kinds; charges
        for use of rooms and dormitories,         receipts from
        meals, cafes and cafeterias,        fees on deposit refund-
        able to students under certain conditions; receipts
        from school athletic activities’ t . 0 0 all other fees
        and local institutional    income of a strictly local na-
        ture arising out of any by virtue of the educational
        activities  ar research     or demonstration     carried    out
        by each and all of the several schools.”

             “Section ga. This law shall be subordinate      and
        subservient  to the biennial appropriation   bill for the
        support of the several   institutions herein mentioned.”

          The general provisions    of the biennial appropriation   for
the educational  institutions of the State, H.B. 246, 50th Legisla-
ture, are in part as follows:

             4,
                 . * . or proceeds   from the sale of such prop-
        arty, from labor performed,        from the sale of ma-
        terials,   crops and supplies,    from fees, and any and
        all other receipts,     shall become and are hereby ap-
Dr.   .I. G. Flowers,   Page   3 (V-715)




      propriated   as maintenance    or contingent funds to
      be expended under the direction and with the ap-
      proval of the governing board having jurisdiction.
      Said governing boards are authorized       to use out of
      the proceeds   of said receipts and funds, in accord-
      ance with the provisions    of this act, such amounts
      as they shall deem necessary      for the support, main-
      tenance, operation and improvement        of said institu-
      tions. . .”

          We assume that in submitting your request you have in
mind such police and fire protection,     street operation and main-
tenance, and other miscellaneous     services   rendered by the City
of San Marcos   enjoyed in co-on      by all citizens or institutions
within the confines of the corporate    limits of the city. This opin-
ion is written upon that assumption.

          The Board of Regents of the State Teachers’    College is
created by legislative  enactment, and it has only such power and
authority as is expressly   conferred upon it by the Legislature   or
such as may reasonably    be implied from that expressly    granted.

           It will be observed   by the provisions     of Section ga of
Article   2654d, V.C.S., quoted above, that these local funds are
subject to appropriation     by the Legislature    and may not be other-
wise expended.      We do not construe the foregoing       statutory pro-
visions-and      there are no others presently      existing-as     author-
ity for the expenditure    of thase local funds by the College or its
Board of Regents for the purposes       enumerated      in your letter.

          It seems quite clear to us that unless the College re-
ceives some special service from the City, not enjoyed in com-
mon by all citizens and institutions within the corporate    limits
of the City, some of which may be tax-exempt      as is the College,
payment for such services    enumerated    in your letter would be
precluded by Section 51 of Article  III of the Constitution, which
provides:

            “The legislature  shall have no power to make
      any grant or authorize the making of any grant of
      public money to any individual,   association  of in-
      dividuals,  municipal  or other corporation   whatso-
      ever.”

          We do not mean to hold that the expenditure     of public
funds for police and fire protection,  maintenance    of streets,
etc,, is not for a public purpose, but if paid to the city merely
for the privilege  of enjoying these public services   in common
with all to whom the city owes these services     in any event,
such a payment would constitute a donation clearly forbidden
        LSr..J.         Q. Flowers,      page       4 (~~-715)




        b    t&e ferepiiq             Constitutional       provision

                  ft4$%?refare fcvllcw’s f,rom what we have said above that
        it i$ our opinion that %ere is no legal authority foP the South-
        we& Texas Stale Teachers’       College te pay the City of San Mar-
        pas for the 8esviceS mtMieried       in your letter.   ,
    .




                           Lo~4
                              &M&J of the Southwest Texas State Teach-
                  erg    ’ Coll~(e
                                may   txot be u:‘e~d CO pay the City of Sgn
                  -CO&     for p&c@ and fire protection,       operation dnd
                  maintervrlbce of streets, and other municipal       services,
                  which are enjoyed in common by all citiaens and in-
                  &,UtUkjM@ wU&& tpra c3mperate limit6 of the city.
                  (hm&td~m,     Sec%‘i@ti!X, Art. III.

                                                                 Very    truly yours,

                                                I      ATTORNEYGENERALOFTEXAS




                                                                        Assist&




                                                       ATTORNEY         GENERAL




.